Citation Nr: 0319060	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-14 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether the December 1999 pension award discontinuing the 
veteran's Department of Veterans Affairs (VA) disability 
pension award was proper.

Entitlement to waiver of recovery of an overpayment of VA 
disability pension in the amount calculated as $20,576.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1944.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the VA Regional Office 
(RO) and the Committee on Waivers and Compromises (Committee) 
of the St. Petersburg, Florida, RO.  The veteran appeared 
before the Committee at a hearing at the RO in December 1999 
and via videoconference hearing at the RO in June 2000.  The 
veteran requested a hearing before the Board, but thereafter 
the Board determined that he withdrew this request in 
December 2000.

An April 2001 Board decision denied the appellant's appeal.  
The appellant appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a January 2002 Joint 
Motion To Remand and Stay Proceedings, the General Counsel, 
VA, and the appellant petitioned the Court to remand the case 
back to the Board to afford the appellant a hearing before 
the Board, which he earlier requested.  The Court granted the 
motion, vacated the Board's April 2001 decision, and remanded 
the case to the Board for a hearing  After the requisite 
notice was provided to the appellant and his attorney, the 
appellant elected a videoconference at the RO.

An August 2002 Board decision remanded the case to the RO 
with directions to schedule a video conference.  The RO 
scheduled a videoconference for May 2003 and notified the 
appellant of the date, time, and place.  In April 2003, the 
appellant withdrew his request for the videoconference.  
Subsequently, the case was returned to the Board for further 
review.  The appellant's representative submitted additional 
argument on the appellant's behalf in June 2003.

REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

During the review of this case, the Board noted that the 
appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder.  The notice provided to the appellant must, in 
addition to stating the general provisions of the VCAA, 
specifically inform the appellant what evidence the RO will 
attempt to obtain on behalf of the appellant and what 
evidence the appellant is expected to obtain and provide the 
RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.  

2.  If the appellant submits additional 
evidence not already part of the case 
file, the matter should be readjudicated 
by the RO.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued, 
and the appellant should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


